                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JEFFREY SAWYER, individually and                       :
on behalf of a class of all others similarly situated, :
                                                       :
                        Plaintiff,                     :
                                                       :
                v.                                     :              No. 5:16-cv-5674
                                                       :
HEALTH CARE SOLUTIONS AT HOME, INC; :
and LINCARE INC.,                                      :
                                                       :
                        Defendants.                    :
__________________________________________

                              MEMORANDUM AND ORDER
            Joint Motion for Approval of FLSA Settlement, ECF No. 50—Granted

Joseph F. Leeson, Jr.                                                                April 9, 2019
United States District Judge

   I.       INTRODUCTION

         In this case under the Fair Labor Standards Act (“FLSA”), Plaintiffs allege that their

employers improperly deducted time from their recorded hours for lunch breaks Plaintiffs did not

take and failed to factor bonus compensation into Plaintiffs’ overtime rate. The parties have

reached a settlement and move for Court approval as required in FLSA cases. For the reasons

discussed below, the Court grants the motion and approves the settlement.

   II.      BACKGROUND

         In October 2016, Plaintiff Jeffrey Sawyer filed a complaint against Defendants Health

Care Solutions at Home, Inc. and Lincare Inc., on behalf of himself and all similarly situated

hourly workers employed by Defendants. These employees worked as hourly Service

Representatives and Customer Service Representatives at Defendants’ Hanover, Harrisburg,


                                                  1
                                               040919
Lancaster, Wyomissing, and York locations in Pennsylvania. Sawyer contends that Defendants

violated the Fair Labor Standards Act and Pennsylvania law by: (1) falsely altering the

timekeeping records of their hourly employees to deduct thirty-minute lunch breaks from the

employees’ hours even when they did not take breaks, and (2) excluding bonus compensation

from the calculation of the overtime rate for hourly employees. Complaint ¶¶ 1-6, ECF No. 1.

Defendants deny any wrongdoing. See Answer, ECF No. 12.

       On April 26, 2018, the Court conditionally certified a putative FLSA collective

comprised of “[a]ll current and former hourly Service Representatives (drivers) and Customer

Service Representatives who worked for Defendants at Defendants’ Hanover, Harrisburg,

Lancaster, Wyomissing, and/or York locations in Pennsylvania at any time on or after March 15,

2014.” ECF No. 35 at ¶ 1. On July 16, 2018, the Court approved the proposed notice and consent

forms and established procedures for giving notice. ECF No. 40. On July 19, 2018, the notice

was sent via United States mail to the fifty-four potential collective members identified by

Defendants. Two individuals opted in on August 6, 2018, and another three opted in on August

20, 2018; thus, the FLSA collective currently comprises six plaintiffs, including Sawyer.

       The parties then conducted discovery, which included Defendants’ production of

timekeeping and payroll data for all six plaintiffs. During the discovery period, Plaintiffs’

counsel interviewed most of the Plaintiffs, Defendants deposed Sawyer, and both sides deposed

Sawyer’s former manager Justin Schenk.

       The parties reached a settlement in October 2018. They state that, at the time, they were

preparing for depositions of the five opt-in Plaintiffs, Defendants’ corporate designee, and other

former managers of Plaintiffs. The settlement creates a non-reversionary fund of $21,900.01 to

be paid by Defendants in exchange for Plaintiffs’ release of all claims related to this lawsuit;



                                                 2
                                              040919
each Plaintiff will receive a share of the fund proportional to the number of weeks her or she was

employed after November 1, 2013. 1 See Settlement Agreement ¶ 2.1, ECF No. 50-2. The parties

now move jointly for Court approval of the settlement under the FLSA. 2

    III.      LEGAL STANDARD

           “The FLSA establishes federal minimum-wage, maximum-hour, and overtime guarantees

that cannot be modified by contract.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir.

2014) (quoting Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 69 (2013)). If employers

violate the FLSA’s minimum wage and overtime provisions, codified at 29 U.S.C. §§ 206 and

207, respectively, employers may be liable to affected employees “in the amount of their unpaid

minimum wages, or their unpaid overtime compensation, as the case may be, and in an additional

equal amount as liquidated damages.” Id. (citing 29 U.S.C. § 216(b)).

           District courts in the Third Circuit have identified two procedures for settling FLSA

claims: (1) the Department of Labor can supervise the payment of unpaid minimum wages or

overtime compensation pursuant to 29 U.S.C. § 216(c); or (2) the district court can approve a

settlement under 29 U.S.C. § 216(b). See Bredbenner v. Liberty Travel, Inc., Nos. 09–905, 09–

1248 and 09–4587, 2011 WL 1344745, at *18 (D.N.J. Apr. 8, 2011) (citing Lynn’s Food Stores,

Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982)); see also Bettger v. Crossmark, Inc.,

No. 13–2030, 2015 WL 279754, at *3 (M.D. Pa. Jan. 22, 2015); Brumley v. Camin Cargo



1
        Specifically, Jeffrey Sawyer will receive $10,034.02, Angel Colon will receive
$4,909.56, Crystal Hamilton will receive $4,964.12, Felicia Kissinger will receive $811.44,
Anthony Kreitz will receive $1,131.94, and Frederick Stallings will receive $48.94. Each
Plaintiff has signed an Acceptance and Verification of Settlement Agreement form indicating his
or her consent to the agreement. See ECF No. 50-3.
2
        The parties have not requested approval of the settlement as it pertains to Plaintiff’s state
law claims, as court approval of a settlement of those claims is not required. See Gabrielyan v.
S.O. Rose Apartments LLC, No. 15-CV-1771 (CCC-MF), 2015 WL 5853924, at *2 (D.N.J. Oct.
5, 2015).
                                                   3
                                                040919
Control, Inc., Nos. 08–1798, 10–2461 and 09–6128, 2012 WL 1019337, at *1 (D.N.J. Mar. 26,

2012). As to the requirements for settlement approval, district courts in the Third Circuit have

held that the court must determine that “the compromise reached ‘is a fair and reasonable

resolution of a bona fide dispute over FLSA provisions.’” Brumley, 2012 WL 1019337, at *2

(quoting Lynn’s Food, 679 F.2d at 1354); see also In re Chickie’s & Pete’s Wage & Hour Litig.,

No. 12–6820, 2014 WL 911718, at *2 (E.D. Pa. Mar. 7, 2014); Cuttic v. Crozer–Chester Med.

Ctr., 868 F. Supp. 2d 464, 466 (E.D. Pa. 2012); Bredbenner, 2011 WL 1344745, at *18.

         A proposed settlement resolves a “bona fide dispute” when it “reflect[s] a reasonable

compromise over issues, such as FLSA coverage or computation of back wages, that are actually

in dispute,” rather than “a mere waiver of statutory rights brought about by an employer’s

overreaching.” Chickie’s, 2014 WL 911718, at *2 (quoting Lynn’s Food, 679 F.2d at 1354). In

evaluating whether a settlement is “fair and reasonable” under the FLSA, courts in the Third

Circuit have considered the nine factors outlined by the Third Circuit Court of Appeals in Girsh

v. Jepson, 521 F.2d 153, 157 (3d Cir. 1975). Waltz v. Aveda Transportation & Energy Servs. Inc.,

No. 4:16-cv-00469, 2017 WL 2907217, at *3 (M.D. Pa. July 7, 2017); Brumley, 2012 WL

1019337, at *4 (noting courts’ use of Girsh factors in FLSA context in the absence of clear Third

Circuit standards). Lastly, the Court must consider whether the settlement furthers or frustrates

the implementation of the FLSA in the workplace. Tompkins v. Farmers Ins. Exch., No. 5:14-CV-

3737, 2017 WL 4284114, at *8 (E.D. Pa. Sept. 27, 2017).

   IV.      ANALYSIS

   A. The Court grants final certification of the FLSA collective.

         The Court previously granted conditional certification of the FLSA collective. Although

Plaintiffs do not address final certification in their motion, the Court must complete the second



                                                 4
                                              040919
stage of certification and grant final certification of the collective action before it can approve the

settlement agreement. See Singleton v. First Student Mgmt. LLC, Civ. No. 13–1744, 2014 WL

3865853, at *3 (D.N.J. Aug. 6, 2014) (certifying collective action for settlement absent specific

argument on issue); Bredbenner v. Liberty Travel, Inc., 2011 WL 1344745, at *17 (D.N.J. April

8, 2011) (granting final certification prior to approving settlement of FLSA collective action). As

previously discussed, in the second stage of the certification procedure, Plaintiffs bear the burden

of proving that they are similarly situated. In making this determination, the court must consider

various factors, such as “whether the plaintiffs are employed in the same corporate department,

division, and location; whether they advance similar claims; whether they seek substantially the

same form of relief, and whether they have similar salaries and circumstances of

employment.” Keller v. TD Bank, N.A., Civ. No. 12–5054, 2014 WL 5591033, at *8 (E.D.Pa.

Nov. 4, 2014) (quoting Zavala v. Wal Mart Stores, Inc., 691 F.3d 527, 536 (3d Cir. 2012)).

Additionally, “Plaintiffs may be found dissimilar based on the existence of individualized

defenses.” Id.

       The record establishes that Plaintiffs are similarly situated. The six Plaintiffs all represent

that they worked as hourly Service Representatives or Customer Service Representatives at

Defendants’ Pennsylvania locations on or after March 15, 2014. See Consent to Join Forms of

Opt-In Plaintiffs, ECF No. 44-1. Although the number of hours they worked and amount of

wages they claim to be owed may differ, all allege that Defendants deducted thirty-minute lunch

breaks that the Plaintiffs did not take and did not factor bonuses into their overtime rates.

Defendants allege that Plaintiffs signed collective action waivers that preclude them from

bringing this case as a collective action. The analysis to determine the enforceability and effect

of any waiver would likely be the same with respect to all Plaintiffs. The Court is satisfied, for



                                                  5
                                               040919
purposes of the settlement, that the Plaintiffs are similarly situated and warrant final certification

as an FLSA collective. See Lovett v. Connect America.com, No. CV 14-2596, 2015 WL 5334261,

at *2 (E.D. Pa. Sept. 14, 2015) (addressing final certification for settlement in absence of

argument by parties and finding certification appropriate where plaintiffs held same position with

defendant and alleged similar FLSA violations).

    B. The Settlement Agreement resolves a bona fide dispute.

       A proposed settlement resolves a bona fide dispute if its terms “reflect a reasonable

compromise over issues, such as . . . back wages, that are actually in dispute.” Lynn’s Food,

679 F.2d at 1354. The dispute in this case concerns whether Defendants modified hourly

employees’ timesheets to deduct thirty-minute lunch breaks regardless of how long, if at all,

employees took breaks and failed to factor bonuses into the overtime rate for hourly

employees. Defendants have denied all liability for unpaid compensation and claim that they

did not know about any work Plaintiffs performed during their unpaid meal breaks.

Additionally, Defendants raise issues that could limit recovery even if they did violate the

FLSA: Defendants insist any violations were not willful, which they claim would limit

Plaintiffs to a two-year recovery period, 3 and represent that they acted in good faith, which

they claim would preclude an award of liquidated damages. The Court finds that the settlement

resolves a bona fide dispute between the parties.




3
        The FLSA allows for a three-year limitations period for “willful” violations, in contrast to
the ordinary two-year period. 29 U.S.C. § 255(a).
                                                  6
                                               040919
   C. The settlement is fair and reasonable.

       The terms of the Settlement Agreement are fair and reasonable. As mentioned, the Court

is required to consider whether the proposed settlement is fair, reasonable, and adequate under

the nine factors identified in Girsh v. Jepson:

       (1) the complexity, expense and likely duration of the litigation; (2) the reaction of
       the class to the settlement; (3) the stage of the proceedings and the amount of
       discovery completed; (4) the risks of establishing liability; (5) the risks of
       establishing damages; (6) the risks of maintaining the class action through the trial;
       (7) the ability of the defendants to withstand a greater judgment; (8) the range of
       reasonableness of the settlement fund in light of the best possible recovery; and (9)
       the range of reasonableness of the settlement fund to a possible recovery in light of
       all the attendant risks of litigation.

521 F.2d 153, 157 (3d Cir. 1975).

       In this case, the first factor—the complexity, expense, and likely duration of the

litigation—favors approval of the settlement. A number of complex legal issues remain

contested, such as whether collective action waivers Plaintiffs allegedly signed preclude

resolution of this case as a collective action, whether Plaintiffs can prove liability and damages

through “representative evidence,” and whether Defendants can prevail on a good faith defense

under the FLSA. Defendants represent that, at the close of discovery, they would file both an

extensive summary judgment motion and a motion to decertify the collective. The parties

estimate that any trial would last well over a week and possibly more than two weeks because of

the number of witnesses. Because the settlement avoids these expensive and complicated

procedures, the first Girsh factor weighs in favor of approval.

       The second factor favors approval because each Plaintiff signed an Acceptance and

Verification of Settlement Agreement form, indicating their favorable reaction to the settlement.

       The third factor requires the Court to consider the stage of proceedings and the amount of

discovery completed. Courts must determine “whether counsel had an adequate appreciation of

                                                     7
                                                  040919
the merits of the case before negotiating.” In re Warfarin Sodium Antitrust Litig., 391 F.3d 516,

537 (3d Cir. 2004). The parties have conducted discovery concerning the timekeeping and

payroll data of all six Plaintiffs and have deposed Sawyer and his former manager. Although the

parties have not yet deposed the rest of the Plaintiffs, Plaintiffs’ counsel interviewed most of

them, which would have informed counsel of the strength of their particular claims. This factor

weighs in favor of the settlement.

       The fourth and fifth Girsh factors consider the risk of establishing liability and damages

at trial and “weigh the likelihood of success against the benefits of an immediate settlement.” In

re Warfarin Sodium, 391 F.3d at 537. “The court must, to a certain extent, give credence to the

estimation of the probability of success proffered by [Plaintiffs’] counsel, who are experienced

with the underlying case, and the possible defenses which may be raised to their cause of action.”

Lachance v. Harrington, 965 F. Supp. 630, 639 (E.D. Pa. 1997) (citing Lake v. First Nationwide

Bank, 900 F. Supp. 726, 732 (E.D. Pa. 1995)). Plaintiffs’ counsel recognize significant obstacles

to prevailing at trial. First, Defendants have produced evidence that they enforced a policy that

prohibited off-the-clock work, and Sawyer’s manager testified that he did not know about any

employees working off the clock after 2013. Plaintiffs’ counsel accept that they would have to

dispute this evidence and that the outcome would be uncertain. Second, Plaintiffs recognize the

difficulty they face in proving damages because of their high hourly rate of pay. The FLSA does

not provide a remedy for “gap time,” or unpaid non-overtime work in cases where the

employee’s hourly rate is sufficiently high that, when divided by the actual number of hours

worked, the employee still earns more than the minimum wage. Davis v. Abington Mem’l Hosp.,

765 F.3d 236, 244 (3d Cir. 2014). Plaintiffs concede that their total compensation for each week

divided by the actual number of hours they worked always exceeded the minimum wage. Mot. 8.



                                                 8
                                              040919
Therefore, they could recover damages only for weeks in which they actually worked more than

the forty hours as required for overtime; determining which weeks qualify presents complicated

issues of detailed proof. The difficulties that Plaintiffs recognize cause the likelihood of success

at trial to pale in comparison with the benefit of immediate settlement. The fourth and fifth

factors support the settlement.

       The likelihood of maintaining class—or, in this case, collective—certification if the

action were to proceed to trial, the sixth Girsh factor, weighs in favor of approval but deserves

only minimal consideration. Girsh, 521 F.2d at 157. “There will always be a ‘risk’ or possibility

of decertification, and consequently the court can always claim this factor weighs in favor of

settlement.” In re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d 283, 321

(3d Cir. 1998). As a result, in a settlement class, this factor becomes essentially “toothless.” Id.

       The seventh factor “is most relevant when the defendant’s professed inability to pay is

used to justify the amount of the settlement.” Nat’l Football League Players Concussion Injury

Litig., 821 F.3d at 440. The parties admit that Defendants could withstand a greater judgment;

however, they do not justify the settlement in terms of Defendants’ ability to pay. “[I]n any class

action against a large corporation, the defendant entity is likely to be able to withstand a more

substantial judgment, and, against the weight of the remaining factors, this fact alone does not

undermine the reasonableness of the settlement.” Tompkins, 2017 WL 4284114, at *7 (quoting

Sullivan v. DB Investments, Inc., 667 F.3d 273, 323 (3d Cir. 2011)).

       The eighth and ninth factors, the range of reasonableness of the settlement fund in light of

the best possible recovery and the range of reasonableness of the settlement fund in light of all

the attendant risks of litigation, ask the Court to consider “whether the settlement represents a

good value for a weak case or a poor value for a strong case.” In re Warfarin Sodium, 391 F.3d at



                                                  9
                                               040919
538. “The factors test two sides of the same coin: reasonableness in light of the best possible

recovery and reasonableness in light of the risks the parties would face if the case went to trial.”

Id. The settlement agreement awards Plaintiffs $21,900.01 to be divided proportionally to the

amount of time each worked for Defendants. This total sum is 78.62% of the maximum recovery

estimated by Plaintiffs and 88.87% of the maximum recovery estimated by Defendants. Mot. 11.

As mentioned above, Plaintiffs recognize significant issues that make their success at trial

uncertain. As a result, the settlement amount is a reasonable resolution of Plaintiffs’ claims.

Although there is always a chance for greater recovery at trial, the benefits of the present

settlement outweigh the risks of continued litigation. As a result, the last two Girsh factors

support approving the settlement.

        The balance of the Girsh factors support approving the settlement. Accordingly, the Court

concludes that the proposed settlement is fair and reasonable.

    D. The Settlement Agreement does not frustrate the implementation of the FLSA as
       long as the confidentiality clause is broadly construed.

        Lastly, this Court must consider whether the proposed settlement frustrates the

implementation of the FLSA in the workplace. The Settlement Agreement does not contain the

sort of overly broad release of claims that courts have rejected. 4 See, e.g., Kraus v. PA Fit II,

LLC, 155 F. Supp. 3d 516, 532–33 (E.D. Pa. 2016); Bettger, 2015 WL 279754, at *8–10.

        However, the Settlement Agreement does contain a confidentiality clause, which provides

that “[Plaintiffs] shall not, directly or indirectly, provide, transmit, divulge, disclose, reveal,




4
        Under the Settlement Agreement, Plaintiffs release only “any and all claims under the
Fair Labor Standards Act, the Pennsylvania Minimum Wage Act, the Pennsylvania Wage
Payment and Collection Law, or any other wage-related statute arising out of Claimants’ alleged
employment with Defendants.” Settlement Agreement ¶ 3.1. In other words, the parties limit the
release provision to the claims at issue in this case.
                                                  10
                                                040919
quote, describe, paraphrase, summarize, publicize, publish, or in any other manner communicate

to or with any other person or entity, any Confidential Information, 5 except to their spouses, their

attorneys, their tax advisors, or as required by law.” Settlement Agreement ¶ 5.1. The parties

contend that this provision “does not offend the FLSA in this case because all of the 54

individuals whose rights under the FLSA are potentially at stake in his case have already

received the Court-approved notice of Plaintiffs’ claims and of the lawsuit.” Mot. 10.

       The parties adopt an overly permissive attitude toward confidentiality provisions in FLSA

settlement agreements. “There is ‘broad consensus’ that FLSA settlement agreements should not

be kept confidential.” Brown, 2013 WL 5408575, at *3 (citing Brumley, 2012 WL 300583, at

*3). The “public-private character” of employee rights under the FLSA means that the public,

including current, former, or potential employees of a particular defendant, has an interest in

assuring that employee wages are fair; thus, courts find that restrictive confidentiality provisions

frustrate the implementation of the FLSA. See Mabry v. Hildebrandt, No. CV 14-5525, 2015 WL

5025810, at *3 (E.D. Pa. Aug. 24, 2015) (approving settlement agreement with the exception of

confidentiality clause).

       Courts have approved limited or narrowly drawn confidentiality clauses only where the

clauses did not prevent plaintiffs from discussing the settlements with defendants’ employees. Id.

For example, in McGee v. Ann’s Choice, Inc., the court found a confidentiality provision

reasonable where “[p]laintiffs are free to discuss the litigation with friends, family, employees,

and individuals not affiliated with the media.” No. CIV.A. 12-2664, 2014 WL 2514582, at *3




5
       The Settlement Agreement defines “Confidential Information” as “this Agreement, the
Gross Settlement Amount, and all other terms and provisions of this Agreement, and all
discussions, conversations, correspondence, and negotiations concerning and/or leading to the
execution of this Agreement.” Settlement Agreement ¶ 5.1.
                                                11
                                              040919
(E.D. Pa. June 4, 2014). Because the confidentiality provision in the Settlement Agreement

permits disclosure “as required by law,” this Court will approve the provision as reasonable to

the extent that it is interpreted to permit all Plaintiffs to discuss its terms with friends, family,

Defendants’ employees, and individuals not affiliated with the media. See Li v. Family Garden II,

Inc., No. 5:18-CV-01325, 2019 WL 1296258, at *3 (E.D. Pa. Mar. 20, 2019) (approving

confidentiality provision under similar conditions). With that caveat, this Court finds that the

Settlement Agreement does not frustrate the implementation of the FLSA in the workplace.

    V.      ORDER

         AND NOW, this 9th day of April, 2019, upon consideration of the joint motion for

approval of the Settlement Agreement, ECF No. 50, IT IS ORDERED THAT:

    1. The Motion is GRANTED.

    2. The Settlement Agreement is APPROVED.

    3. Plaintiffs shall file any petition for attorneys’ fees and expenses within fourteen days of

         the date of this Order. Any petition shall justify the amount of attorneys’ fees requested

         according to the lodestar or percentage-of-recovery method and by reference to awards in

         comparable cases. See Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 195, n.1 (3d

         Cir. 2000); In re AT & T Corp., 455 F.3d 160, 165 (3d Cir. 2006).


                                                         BY THE COURT:



                                                         /s/ Joseph F. Leeson, Jr.__________
                                                         JOSEPH F. LEESON, JR.
                                                         United States District Judge




                                                  12
                                                040919
